
	
		II
		109th CONGRESS
		2d Session
		S. 4074
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide certain counties with the ability to receive
		  television broadcast signals of their choice.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Satellite and Cable Access Act of
			 2006.
		2.Satellite
			 Carriage of television broadcast signalsSection 119(a)(2)(C) of title 17, United
			 States Code, is amended—
			(1)by redesignating clause (v) as clause
			 (vi);
			(2)by inserting after clause (v) the
			 following:
				
					(v)Further
				additional stationsIf 2 adjacent counties in a single State are
				in a local market comprised principally of counties located in another State,
				the statutory license provided for in subparagraph (A) shall apply to the
				secondary transmission by a satellite carrier to subscribers in those 2
				counties of the primary transmissions of any network station located in the
				capital of the State in which such 2 counties are located, if—
						(I)the 2 counties
				are located in the 46th largest designated market area for the year 2005
				according to Nielsen Media Research; and
						(II)the total number
				of television households in the 2 counties combined did not exceed 30,000 for
				the year 2005 according to Nielsen Media
				Research.
						;
				and
			(3)in clause (vi) as
			 redesignated, by striking and (iv) and inserting (iv),
			 and (v).
			3.Cable carriage
			 of television broadcast signalsPart I of title III of the Communications
			 Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
			
				342.Carriage of
				signals to certain television market areas
					(a)In
				generalNotwithstanding any other provision of law, each cable
				operator providing service in an eligible area may elect to carry the primary
				signal of any network station located in the capital of the State in which such
				area is located.
					(b)DefinitionsAs
				used in this section:
						(1)Eligible
				areaThe term eligible area means 1 of 2 counties
				that—
							(A)are all in a
				single State;
							(B)on the date of
				enactment of the Satellite and Cable Access
				Act of 2006, were each located in—
								(i)the 46th largest
				designated market area for the year 2005 according to Nielsen Media Research;
				and
								(ii)a designated
				market area comprised principally of counties located in another State;
				and
								(C)as a group had a
				total number of television households that when combined did not exceed 30,000
				for the year 2005 according to Nielsen Media Research.
							(2)Network
				stationThe term network station has the same
				meaning as in section 119(d) of title 17, United States
				Code.
						.
		
